IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-10976
                         _____________________

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

JUAN CUEVAS-ANDRADE,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
_________________________________________________________________
                         December 29, 2000

                       ON PETITION FOR REHEARING

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:

     The Petition for Rehearing is GRANTED as follows:        The second

paragraph of footnote three1 will be deleted and will be replaced

with the following:


     1
      The second paragraph     of   footnote   three   in   the   original
opinion reads as follows:

     Furthermore, we must observe that if either the United
     States Attorney or the Federal Public Defender believes
     the colloquy is inadequate under Rule 11, as officers of
     the court they have “both an obligation and an interest
     in insuring that a guilty plea proceeding complies with
     all constitutional and statutory requirements,” United
     States v. Echegollen-Barrueta, 195 F.3d 786, 790 n.2 (5th
     Cir. 1999), and accordingly should bring any failure in
     compliance with Rule 11 to the attention of the court.
Furthermore, we must observe that neither the United
States Attorney nor Cuevas-Andrade’s attorney raised any
contemporaneous objections to the district court’s
failure to comply with Rule 11. (It should be noted,
however, that Cuevas-Andrade is represented by new
counsel on appeal.) As officers of the court, attorneys
have “both an obligation and an interest in insuring that
a guilty plea proceeding complies with all constitutional
and statutory requirements,” United States v. Echegollen-
Barrueta, 195 F.3d 786, 790 n.2 (5th Cir. 1999), and
accordingly should immediately bring any failure in
compliance with Rule 11 to the attention of the district
court.

In all other respects, the Petition for Rehearing is DENIED.